Title: James Madison to Bernard Peyton, 10 May 1828
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 10. 1828
                            
                        
                        
                            
                        I have recd. yours of the 5th. and thank you for your kind interposition with the Bank in my behalf. It is much my
                            wish to discharge my engagements to it: and assurances & prospects from my debtors have kept me in hopes of being
                            able to do so. Thus far however, they have not been fulfilled; and unfortunately, bad managements added to bad seasons,
                            have deprived my crops of the expected results. Previous to the rect. of your letter, I had it in view to effect a
                            reduction of the debt being encouraged by emphatic promises, recently recd from different quarters; and counting on the
                            surplus proceeds of my Tobo. now going to Market, after a deduction for indispensable wants. In the former prospects, I
                            dare not, after past disappointments put the confidence I could wish; and the extent of the latter resource remains to be
                            ascertained. I feel however the necessity of the case and shall be glad to have by a line from you the amount of the
                            curtailments contemplated.
                        
                            
                                
                            
                        
                    